Name: Commission Regulation (EEC) No 2061/91 of 12 July 1991 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7. 91 Official Journal of the European Communities No L 187/35 COMMISSION REGULATION (EEC) No 2061/91 of 12 July 1991 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, quantities subject to the additional levy should be reduced by one day in the month of February 1992 ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 5c (7) thereof, Article 1 Whereas Council Regulation (EEC) No 1636/91 (3) esta ­ blishing, for the period 1 April 1991 to 31 March 1992, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 , fixed this reserve at 2 082 885,740 tonnes ; whereas, for the same reason, this should be distributed on the same basis as for the seventh period, with the exception of an additional allocation to Luxembourg of 1 000 tonnes from the 600 000 tonnes to be allocated pursuant to Article 3a of Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (4), as last amended by Regulation (EEC) No No 1639/91 (*), in order to take account of the higher proportion in that Member State of producers benefiting from these provisions thus amended : Regulation (EEC) No 1546/88 is hereby amended as follows : 1 . the following subparagraph is added to Article 1 : 'For the period 1 April 1991 to 31 March 1992, the Community reserve referred to in Article 5c (4) of Regulation (EEC) No 804/68 shall be distributed as follows : (a) 443 000 tonnes distributed as follows :  Spain 50 000 tonnes,  Ireland 303 000 tonnes,  Luxembourg 25 000 tonnes,  United Kingdom (for the region of Northern Ireland) 65 000 tonnes ; (b) 600 000 tonnes are to be distributed pursuant to Article 3a of Regulation (EEC) No 857/84 in proportion to the requests notified to the Commis ­ sion pursuant to Article 19 (4) and recognized as being in conformity with Article 3a of Regulation (EEC) No 857/84 and Article 3a of this Regulation . This quantity shall be distributed as follows : Whereas the consequences of the aforementioned amend ­ ment should be drawn as regards the detailed rules for application laid down in Commission Regulation (EEC) No 1546/88 (6), as last amended by Regulation (EEC) No 559/91 0 ; Whereas the eigth period of application of the additional levy scheme falls within a leap year ; whereas, as a result, there is no equivalence between the reference quantities, calculated over 365 days, and the quantities actually supplied, purchased or sold during this period ; whereas, therefore, in order to re-establish this equivalence, the  Belgium  Denmark  Germany  France  Ireland  Luxembourg  Netherlands  United Kingdom 6 574 tonnes, 9 620 tonnes, 161 046 tonnes, 64 027 tonnes, 117,958 tonnes, 1,674 tonnes, 47,886 tonnes, 191 215 tonnes ; ( ») OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 150, 15 . 6. 1991 , p. 19 . (3) OJ No L 150, 15 . 6. 1991 , p. 29. (4) OJ No L 90, 1 . 4. 1984, p. 13 . 0 OJ No L 150, 15 . 6. 1991 , p. 35 . ( «) OJ No L 139, 4. 6. 1988, p. 12. 0 OJ No L 62, 8 . 3 . 1991 , p. 25 . (c) 1 039 885,740 tonnes shall be distributed in accor ­ dance with Article 3b ( 1 ) of Regulation (EEC) No 857/84 to producers determined with the Commis ­ sion's approval and in accordance with paragraph 2 of that Article . No L 187/36 Official Journal of the European Communities 13 . 7 . 91 This quantity shall be distributed as follows :  Belgium  Denmark  Germany  Greece  Spain  France  Ireland  Italy *  ' Luxembourg  Netherlands United Kingdom 32 100 tonnes, 48 820 tonnes, 234 230 tonnes, 5 370 tonnes, 46 500 tonnes, 256 340 tonnes, 52 800 tonnes, 87 980 tonnes, 2 650 tonnes, 119 790 tonnes, 153 295,740 tonnes.' ; 4. in point 2 of Article 13 'the fourth period is replaced by 'the fourth or eigth period' and ' 1988 ' is replaced by ' 1988 or 1992 ; 5 . in Article 19 (4) :  in the second indent 'before 29 September 1989' is replaced by 'before 29 September 1989 or, as the case may be, 1 January 1992', ^ in the fourth indent 'before 29 June 1991 ' is replaced by 'before 29 June 1991 or, as the case may be, 1 October 1993' and 'the Community reserve' is replaced by 'the national reserve',  in the fifth indent 'the Community reserve' is replaced by 'the national reserve'. 2. in Article 3a :  in the second subparagraph of paragraph 2 'before 29 August 1989' is replaced by 'before 30 November 1991 ',  in the first subparagraph of paragraph 3 'before 29 March 1991 ' is replaced by 'before 29 March 1991 or, as the case may be, 1 July 1 993' ; 3 . in the second and third subparagraphs of Article 7a 'Community reserve' is replaced by 'national rserve' ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission